Citation Nr: 1117268	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-25 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, residuals of a lumbar laminectomy at L4-5.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) in the Army Reserves, including from June to October 1975, from June 16 to 30, 1979, and from July 12 to 26, 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in November 2009 denying several other claims the Veteran also had appealed.  But the Board remanded these remaining two claims for further development and consideration.  This additional development especially included having the Veteran undergo another VA compensation examination to reassess the severity of his low back disability and potential entitlement to a higher rating for it - including in terms of whether this disability (his only 
service-connected disability) precludes him from obtaining and maintaining substantially gainful employment so as to, in turn, also warrant granting a TDIU.

The Veteran had this additional VA compensation examination in April 2010.  But after considering the results of it, the Appeals Management Center (AMC) continued to deny these claims in a February 2011 supplemental statement of the case (SSOC) and since has returned the file to the Board for further appellate consideration of these remaining two claims.



REMAND

Unfortunately, that February 2011 SSOC was not mailed to the Veteran's correct address and, therefore, the U. S. Postal Service returned it as "undeliverable."  Since, however, the file contains an updated address, another copy of this SSOC must be mailed to the Veteran's new address before the Board may decide his appeal of these remaining two claims; else, this would be a violation of his procedural due process rights.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010) (the presumption of administrative regularity in the VA administrative process, which presumes that government officials have properly discharged their official duties in mailings, etc., may be rebutted by clear evidence to the contrary).  See also Johnson v. Shinseki, 23 Vet. App. 344 (2010) and Sthele v. Principi, 19 Vet. App. 11 (2004).

Accordingly, these claims are again REMANDED for the following action:

1. Send the Veteran a copy of the February 2011 SSOC to his new address.  He indicated this new address when submitting a statement in support of claim (VA Form 21-4138) in May 2010, also specifying the change in his checking account information, presumably for direct deposit and matters of that sort.

2. After giving him time to submit additional evidence and/or argument in response to this SSOC, return the file to the Board for further appellate consideration of these remaining two claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



